The judgment of tbe court below is affirmed on tbe following-grounds: (1) A torpedo steam-launch attached to a division of a naval squadron, though not proved to have had any books, is a ship within the meaning of the Prize Act of June 30, 1864, ch. 174, § 10, rules 4 and 5; and her commander is entitled to one-tenth of prize-money awarded to her, and cannot elect to take instead a share proportioned to his rate of pay; but her other officers and men are entitled to share in proportion to their rates of pay. (2) The distribution of prize-money among the subordinate officers and crew of a ship,“ in proportion to their respective rates of pay in the service,” under the Prize Act of June 30, 1864, ch. 174, § 10, rule 5, is to he made according to their pay at the time of the capture, and not according to the pay of grades to which thay have since been promoted as of that time. (3) Under the act of August 8; 1882, ch. 480, referring the claims of the captors of the ram Albemarle to the Court of Claims, each captor is entitled to recover such a sum as together with the sum formerly paid him by tbe Secretary of tbe Navy under the prize decrees in the case of the Albemarle will equal his lawful share of the prize-money in that case.
Mr. Justice Q-bay delivered the opinion of the Supreme Court, March 16, 1885.